
	

116 S1708 IS: Storm Shelter Act of 2019
U.S. Senate
2019-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1708
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2019
			Mr. Jones introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to establish a refundable tax credit for the
			 installation of a storm shelter at a qualified residence.
	
	
		1.Short title
 This Act may be cited as the Storm Shelter Act of 2019.
		2.Refundable tax credit for storm shelters
 (a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 36 the following new section:
				
					36A.Storm shelter credit
 (a)Allowance of creditIn the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the lesser of—
 (1)the total amount of any expenditures made by the taxpayer for a storm shelter which is for use at a qualified residence and placed in service during such taxable year, or
 (2)$2,500. (b)DefinitionsIn this section—
							(1)Qualified residence
 (A)In generalThe term qualified residence means a dwelling unit which is— (i)located in the United States,
 (ii)used as the principal residence (as such term is used in section 121) of the taxpayer, and (iii)valued at not greater than $250,000 (as determined under subparagraph (B)).
 (B)ValuationFor purposes of subparagraph (A)(iii), the value of a dwelling unit shall be determined based upon the most recent property tax assessment performed by the State, or local government or a political subdivision thereof, in which such unit is located.
 (2)Storm shelterThe term storm shelter means a hardened structure which— (A)is designed to provide critical protection during extreme wind events,
 (B)is internally or externally located in relation to the qualified residence, and (C)has been certified by an inspector employed or licensed by the State, or local government or a political subdivision thereof, in which the qualified residence is located as—
 (i)satisfying the requirements under subparagraph (A), and (ii)having been constructed in compliance with any applicable building code requirements.
 (c)Related costsExpenditures incurred by the taxpayer for— (1)any labor costs properly allocable to the onsite preparation, assembly, or original installation of the storm shelter, and
 (2)the certification described in subsection (b)(2)(C), shall be taken into account for purposes of subsection (a)(1).(d)Limitation (1)In generalSubject to paragraph (2), an individual may not claim the credit allowed under subsection (a) more than once.
 (2)Joint returnIn the case of a joint return, the taxpayer may claim the credit allowed under subsection (a) unless the credit has previously been allowed to each individual filing such return.
 (e)Basis adjustmentsFor purposes of this subtitle, if a credit is allowed under this section for any expenditure with respect to a storm shelter which is for use at a qualified residence, the increase in the basis of the qualified residence which would (but for this subsection) result from such expenditure shall be reduced by the amount of the credit so allowed..
			(b)Conforming amendments
 (1)Section 6211(b)(4)(A) of the Internal Revenue Code of 1986 is amended by inserting 36A, after 36,. (2)The table of sections for subpart C of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 36 the following new item:
					Sec. 36A. Storm shelter credit..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			
